Citation Nr: 0600863	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for non-Hodgkin's 
lymphoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1952 
to February 1956.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  In that 
decision, the RO denied the appellant's claims of entitlement 
to service connection for a left knee disorder, a left foot 
injury, a back injury, a skin disorder, a nervous disorder 
and lymphoma.  

In October 2005, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The appellant was treated in service in 1953 for 
synovitis of the left knee; this condition was acute and 
transitory.

2.  The appellant was treated in service in 1952 for a left 
foot injury; this condition was acute and transitory.

3.  The appellant was treated in service in 1955 for a back 
injury; the back condition was acute and transitory.

4.  The appellant was treated in service in 1954 for a rash; 
the skin condition was acute and transitory.

5.  The service medical records do not contain any diagnosis 
of a psychiatric disorder or lymphoma.

6.  The appellant does not currently experience any left foot 
injury residuals or any psychiatric disorder or any skin 
disorder.

7.  No left knee disorder or back disorder is attributable to 
the appellant's active service.

8.  Non-Hodgkin's lymphoma is not attributable to the 
appellant's active service.


CONCLUSION OF LAW

Service connection for a left knee disorder, the residuals of 
left foot and back injuries, a skin disorder, a psychiatric 
disorder and non-Hodgkin's lymphoma is not warranted; none of 
these conditions is the result of any disease or injury 
incurred in or aggravated by the appellant's active military 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his six service connection claims.  
The RO sent the appellant a letter in May 2003, prior to the 
September 2003 rating action, in which he was informed of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In addition, in the July 2004 Statement of the 
Case (SOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the required notice was not provided until after the 
RO adjudicated the appellant's six service connection claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA medical records were 
obtained and associated with the claims file.  The appellant 
was afforded a Board hearing.  The appellant was informed 
about VA's duty to assist in the May 2003 RO letter, and in 
the SOC issued in July 2004; the appellant was supplied with 
the text of 38 C.F.R. § 3.159 in that SOC.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease or injury, and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant testified at his October 2005 videoconference 
hearing that he hurt his left foot and his back while in 
service.  He also testified that he did not have any problems 
with his left knee before service and that fluid was drawn 
off the knee in service.  He said that he had also been 
treated in service for a skin condition and that he had 
gotten a nervous condition in service when he was sent 
overseas.  The appellant reported that DDT had been used to 
treat his skin condition.  He testified that he had been 
diagnosed with lymphoma in approximately January 1998.  The 
appellant stated that he did not know how he could get any 
medical records from post-service treatment years ago because 
the treating doctors were dead.  He further stated that he 
did not have anyone who could provide information about his 
health status shortly after his separation from service and 
that he had never taken a physical examination for employment 
purposes after service.  The appellant testified that he did 
not have any further evidence to offer.

Review of the appellant's service medical records reveals 
that the appellant was treated for foot pain in September 
1952.  In October 1952, he stated that a tree had fallen on 
his foot; there is some confusion in the medical record as to 
whether this was an injury to the right foot or the left 
foot.  An October 1952 clinic note states that examination of 
the foot and ankle was negative.  After that, there is no 
record of any further complaints or treatment of the left 
foot.  The appellant was admitted to a hospital in May 1953 
for acute traumatic synovitis of the left knee that occurred 
after he tripped and struck his knee on some curbing.  A June 
1953 x-ray of the left knee demonstrated no evidence of bone 
or joint pathology.  In June 1954, the appellant was treated 
for scabies.  In July 1954, he sought treatment for a rash.  
It was noted that the appellant had some emotional problems 
and that the rash might be neurodermatitis.  Pityriasis rosea 
and a fungal infection were diagnoses that were also 
considered.  A September 1954 clinic note indicates that the 
appellant's rash had subsided and that no further treatment 
was required.  In April 1955, the appellant sought treatment 
for back pain after an injury one week prior.  He was noted 
to be doing better on taping.  Physical examination revealed 
no spasms.  The recommended treatment was exercise.  

The appellant underwent a separation examination in January 
1956; the clinical evaluation was normal.  The examining 
physician noted that the appellant had had synovitis of the 
left knee in 1953, and stated that the condition had resulted 
in no complications or sequelae.  The examiner also noted 
that skin lesions documented in 1954 had been diagnosed as a 
fungus infection or pityriasis rosea and that, after 
treatment, there had been no complications or sequelae.  The 
examiner also noted a symptom complex that had been exhibited 
while the appellant had been stationed in England.  This 
symptom complex had included headaches, stomach trouble, 
dizzy spells, eye trouble, soaking sweats, shortness of 
breath, chest pain and a pounding heart and was attributed to 
nervous tension.  The examiner stated that the appellant had 
been asymptomatic since then and that there had been no 
complications or sequelae.  The doctor stated that the 
appellant had injured his left foot in 1952, and that x-rays 
had revealed no evidence of a fracture; there were no 
complications or sequelae.  Finally, the examiner noted an 
injury to the back in April 1955, and that back exercise had 
been recommended.  The examiner stated that the appellant had 
no other significant medical history.

The evidence of record does not include any post-service 
medical evidence dated before 1997.  Review of the VA 
treatment records dated between 1997 and 2003 reveals that x-
rays of the appellant's lumbar spine taken in January 1998 
had demonstrated minimal degenerative changes at L5-S1, with 
an otherwise normal study.  The appellant reported a history 
of low back pain for many years.  The only skin condition 
noted during this time period was a small boil on the right 
chest that was observed in September 1999.  A bone scan 
performed in July 2000 revealed degenerative joint disease of 
the right wrist, right ankle, bilateral knees and lower 
lumbar spine.  In July 2001, the appellant reported a 
several-year history of bilateral knee, shoulder and ankle 
pain.  In October 2001, the appellant was noted to be quite 
active; he was slated for right knee surgery.  He denied 
previous lumbosacral injury or surgery.  In April 2002, the 
appellant was afforded a social work evaluation.  He reported 
an old history of depression that occurred when he had first 
undergone chemotherapy for lymphoma, but he said that it had 
resolved and he denied current problems with depression.  No 
mental/emotional or psychiatric problems were noted.  In May 
2002, the appellant stated that he felt well and that his 
only problem was arthritis of the knees.  On physical 
examination, his skin was normal.  There was severe bilateral 
osteoarthritis of the knee joints.  In November 2002, the 
appellant had a follow-up visit for his Grade III follicular 
B cell lymphoma; on physical examination, his skin was 
intact.  It was noted that his lymphoma had been in complete 
remission since the completion of his chemotherapy in July 
1998.

The post-service medical evidence does not show any 
complaints regarding the left foot or treatment for the left 
foot.  There is also no evidence of any post-service 
diagnosis or treatment for any chronic skin disorder or for 
any psychiatric disorder.  In the absence of proof of a 
current disease or injury, a grant of service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent evidence of record of 
any current left foot pathology or of any skin pathology or 
of any psychiatric pathology, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for the residuals of a left 
foot injury, for a skin disorder and for a psychiatric 
disorder.

As for the remaining three claims, a determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in or aggravated 
by service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
There must be medical evidence of a nexus relating an in-
service event, disease, or injury and any current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The evidence of record indicates that the appellant received 
in-service treatment for left synovitis in May 1953, and that 
this condition resolved without sequelae.  Likewise, he was 
treated in 1954 for a skin condition and in April 19555, for 
a back condition.  There is no medical evidence of record to 
establish that he suffered any left knee disorder or back 
disorder that was other than acute and transitory.  There is 
no evidence of record that the appellant was treated for any 
left knee or lumbar spine arthritis within 12 months of his 
separation from service; there is no evidence of record to 
suggest that a chronic knee or back condition existed until 
1998, when there was radiographic evidence of degenerative 
changes.  Because no arthritis was clinically demonstrated 
within one year of the appellant's release from active duty, 
any arthritis of the left knee or the back may not be 
presumed to have been incurred in service.

The appellant's non-Hodgkin's lymphoma was first demonstrated 
more than forty years after service.  There is no evidence of 
any diagnosis of any lymphoma in service, nor is there any 
competent medical opinion of record that links the 
development of lymphoma in the late 1990s to the appellant's 
active service, including his claimed treatment with DDT for 
a skin condition in the 1950s.  In the absence a showing of a 
nexus between the current disease and the appellant's 
service, there can be no basis for granting the claim.  
38 U.S.C.A. §§ 1110, 1131.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Because the 
totality of the medical and nonmedical evidence of record 
shows that any currently demonstrated left knee disorder, 
back disorder and lymphoma cannot be said to be related to 
service, the Board finds that these three claims of 
entitlement to service connection must be denied.  The Board 
finds that the evidence of record is not in equipoise on the 
question of whether the appellant has any current left knee 
disorder(s) or back disorder(s), including arthritis, that 
should be service connected.  The Board also finds that the 
evidence of record is not in equipoise the question of 
whether the appellant's non-Hodgkin's lymphoma should be 
service-connected.

The Board has considered the appellant's testimony and the 
written statements submitted in support of his arguments that 
he has the claimed conditions as a result of his service.  To 
the extent that his statements represent evidence of 
continuity of symptomatology, without more, the appellant's 
statements are not competent evidence of a diagnosis of any 
one of the six claimed conditions, nor do they establish a 
nexus between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

The Board finds that the preponderance of the evidence is 
against each one of the appellant's six claims of entitlement 
service connection.  As such, the evidence is insufficient to 
support a grant of service connection for any one of the 
claimed conditions.  Because the preponderance of the 
evidence is against all six service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for a left knee disorder, the residuals of 
a left foot injury, the residuals of a back injury, a skin 
disorder, a psychiatric disorder and non-Hodgkin's lymphoma 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


